Exhibit 10.6(a)



AMENDMENT NO. 1 TO THE

     AMENDED AND RESTATED SAN JOAQUIN BANCORP/MACLIN

EXECUTIVE SALARY COTINUATION AGREEMENT

     WHEREAS, San Joaquin Bancorp, formerly San Joaquin Bank, (the “Employer”)
and Bruce Maclin (the “Executive”) entered into an Amended and Restated
Executive Salary Continuation Agreement on October 3, 1996, amended and restated
on June 18, 2004, (the “Agreement”);

     WHEREAS, the Agreement provides (in Section 10.10) that the Agreement may
be amended in a writing signed by each party to the Agreement; and

     WHEREAS, the parties desire to amend the Agreement to provide that payments
to the Executive will begin on the earlier of the date the Executive attains age
65 or the date the Executive retires.

     NOW, THEREFORE, the Agreement is hereby amended effective as of December
31, 2006 as follows:

1. Section 3.1 (Payments) is replaced in its entirety with the following:

     Payments Upon Retirement Date. If the Executive shall remain in the
continuous employment of the Employer until his Retirement Date, regardless
whether the Executive continues to work past his Retirement Date, the Annual
Benefit, as defined above, shall be paid in the form of a Joint and Survivor
Annuity. Each year the Annual Benefit will be paid in twelve (12) equal monthly
payments on the first day of each month during the year, beginning with the
month following the Retirement Date, regardless whether the Executive continues
to work past his Retirement Date.

2. A new Section 10.13 (Code Section 409A) is added as follows:

     Code Section 409A. This Agreement is intended to conform to the provisions
of Code Section 409A and each provision of the Agreement shall be interpreted
and administered accordingly. In the event that any provision that is necessary
for the Agreement to comply with Section 409A is determined by the Committee to
have been omitted, such omitted provision shall be deemed included in the
Agreement and is hereby incorporation as part of the Agreement.



Signature page to follow



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Employer and the Executive have executed this
Agreement on December 19, 2006 in the City of Bakersfield, California.



EMPLOYER:





SAN JOAQUIN BANCORP





By: /S/ Bart Hill Bart Hill, President

 






By: /S/ Stephen M. Annis___________
Stephen M. Annis, CFO Cashier





EXECUTIVE:



/S/ Bruce Maclin

Bruce Maclin














- 2 -

--------------------------------------------------------------------------------